553 F.2d 1008
Charles S. GRAINGER et al., Plaintiffs-Appellants,v.STATE SECURITY LIFE INSURANCE COMPANY et al., Defendants-Appellees.
No. 75-3061.
United States Court of Appeals,Fifth Circuit.
May 25, 1977.

Marvin Cherner, J. Vernon Patrick, Jr., James W. May, Birmingham, Ala., for plaintiffs-appellants.


1
John H. Morrow, George R. Stuart, III, John W. Haley, Birmingham, Ala., for State Sec. et al.


2
Robert R. Reid, Jr., Birmingham, Ala., for L. W. Nimmo & Nimmo Asso., Inc.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING, EN BANC


4
(Opinion February 18, 1977, 5 Cir., 1977, 547 F.2d 303).


5
Before BROWN, Chief Judge, and THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.